              Case 2:19-cr-00081-KJM Document 221 Filed 08/16/21 Page 1 of 2


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   ZAITSU LAW
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     NANCY PHILLIPS”
 7
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                          Case No.: 2:19-CR-00081 KJM
13                                 Plaintiff,           [PROPOSED] ORDER
14          v.
15   NANCY PHILLIPS,
16                                 Defendant.
17
18
19
20                                       [PROPOSED] ORDER

21          Pursuant to Local Rule 141 (b) and based upon the representation contained in the
22   Defendant’s Request to Seal, IT IS HEREBY ORDERED that the “Defendant’s Status Report
23   and Temporary Release Extension Request” and “Phillips Updated Medical Records as of
24   August 16, 2021,” shall be SEALED until further order of this Court.
25          It is further ordered that access to the sealed documents shall be limited to the counsel
26   for the Defendant, the U.S. Attorney’s Office, and Pretrial Services.
27          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
28   District Court for the District of Oregon, 920 F .2d 1462 (9th Cir. 1990). The Court finds that,


                                                    1
     [Proposed] Order
              Case 2:19-cr-00081-KJM Document 221 Filed 08/16/21 Page 2 of 2


 1   for the reasons stated in the defendant’s request, sealing the Defendant’s documents serves a
 2   compelling interest.
 3
 4   DATE: August 16, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
     [Proposed] Order
